Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 1 of 79




           EXHIBIT14
             3DUW2
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 2 of 79




                                                       9
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 3 of 79




 9
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 4 of 79




                                   9
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 5 of 79




                              Page 1
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 6 of 79




                              Page 2
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 7 of 79




                              Page 3
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 8 of 79




                              Page 4
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 9 of 79
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 10 of 79
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 11 of 79




                              Page 1
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 12 of 79




                              Page 2
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 13 of 79




                              Page 3
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 14 of 79




                              Page 4
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 15 of 79




                              Page 5
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 16 of 79




                              Page 6
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 17 of 79




                              Page 7
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 18 of 79




                              Page 8
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 19 of 79




                              Page 9
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 20 of 79




                              Page 10
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 21 of 79




                              Page 11
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 22 of 79




                              Page 12
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 23 of 79




                              Page 13
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 24 of 79




                              Page 14
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 25 of 79




                              Page 15
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 26 of 79




                              Page 16
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 27 of 79




                              Page 17
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 28 of 79




                              Page 18
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 29 of 79




                              Page 19
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 30 of 79




                              Page 20
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 31 of 79




                              Page 21
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 32 of 79




                              Page 22
        Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 33 of 79



    &DWHJRU\      3URFHHGLQJ 5HTXHVW                                                   7KH)XQGDQG
                                                                                          *3 V5HVSRQVH

    )XQG          .3$          &RPSOHWHFRSLHVRIEDQNDFFRXQWVWDWHPHQWVIRUWKH 6HHVHFWLRQRI
    3D\PHQWV      6HFWLRQ   1RRU $FFRXQW LQWR ZKLFK WKH 86'  PLOOLRQ DV WKH     :DONHUV
    5HODWHGWR                  GHSRVLWHGIURPLQFHSWLRQWRGDWH                      /HWWHU GDWHG 
    &ODUN$VVHW                                                                         0DUFK WKH
                                                                                         :DONHUV
                                                                                         /HWWHU 

                                 7KH LGHQWLWLHV RI DOO SDUWLHV ZKR UHFHLYHG 6HHVHFWLRQRI
                                 GLVEXUVHPHQWV IURP WKH 1RRU $FFRXQW WKH DPRXQW WKH  :DONHUV
                                 PLG GDWH RI VXFK GLVEXUVHPHQW DQG WKH EDQN /HWWHU
                                 DFFRXQWGHWDLOVIRUVXFKGLVEXUVHPHQWV

                                 7KHOHJDOEDVLVXSRQZKLFKHDFKDQGHYHU\SD\PHQW 6HHVHFWLRQRI
                                 DERYHZDVPDGHWRVXFKSDUWLHV                    WKH     :DONHUV
                                                                                    /HWWHU

                                 'HWDLOV RI WKH WKLUG SDUW\ WR ZKRP SD\PHQW ZDV 6HHVHFWLRQRI
                                 PDGH LQ RUGHU WR VHFXUH UHOHDVH RI WKH 86'  WKH  :DONHUV
                                 PLOOLRQ IURP 'XEDL DQG DOO LQIRUPDWLRQ DQG /HWWHU
                                 GRFXPHQWVKHOGE\WKH'HIHQGDQWVSHUWDLQLQJWRWKH
                                 LQWHUDFWLRQV ZLWK VXFK WKLUG SDUW\ LQFOXGLQJ EXW QRW
                                 OLPLWHG WR DQ\ ZULWWHQ DJUHHPHQWV DQG DOO
                                 FRUUHVSRQGHQFH

                   .3$     $OOGRFXPHQWVDQGFRPPXQLFDWLRQVFRQFHUQLQJWKH 6HHVHFWLRQRI
                                  0LOOLRQ 'HSRVLW LQFOXGLQJ DOO GRFXPHQWV DQG WKH :DONHUV
                                 FRPPXQLFDWLRQV FRQFHUQLQJ 86' GROODU FOHDULQJ /HWWHU
                                 WUDQVDFWLRQVDQGRURWKHUIXQGVWUDQVIHUVFRQFHUQLQJ
                                 WKH  0LOOLRQ 'HSRVLW DV ZHOO DV FRSLHV RI DOO
                                 6:,)7 PHVVDJHV FRQFHUQLQJ WKH  0LOOLRQ
                                 'HSRVLW

                                 'RFXPHQWV DQG FRPPXQLFDWLRQV VXIILFLHQW WR VKRZ 6HHVHFWLRQRI
                                  L WKHDFFRXQWQXPEHUIRUWKH&LWLEDQNDFFRXQWWKDW WKH          :DONHUV
                                 UHFHLYHG WKH  0LOOLRQ 'HSRVLW LL  WKH DFFRXQW /HWWHU
                                 KROGHURIWKH&LWLEDQNDFFRXQWWKDWUHFHLYHGWKH
                                 0LOOLRQ'HSRVLW LLL WKHSUHFLVHDPRXQWRIWKH
                                 0LOOLRQ 'HSRVLW LY  WKH GDWH RI WKH  0LOOLRQ
                                 'HSRVLW Y  WKH RULJLQDWLQJ DFFRXQW V  IRU WKH 
                                 0LOOLRQ 'HSRVLW YL  WKH EHQHILFLDO RZQHU RI WKH
                                 RULJLQDWLQJDFFRXQW V  YLL WKHLQWHUPHGLDU\EDQN V 
                                 LQYROYHGLQWKH0LOOLRQ'HSRVLW YLLL WKHVWDWHG
                                 SXUSRVHRUUHDVRQIRUWKH0LOOLRQ'HSRVLWDQG
                                 DQ\ RWKHU GHWDLOV UHODWLQJ WKHUHWR L[  DQ\ VSHFLDO
                                 LQVWUXFWLRQVFRQFHUQLQJWKH0LOOLRQ'HSRVLW [ 
                                 QRWLI\SDUW\IRUWKH0LOOLRQ'HSRVLW LIDQ\  [L 
                                 DQ\ RWKHU GHWDLOV FRQFHUQLQJ WKH  0LOOLRQ
                                 'HSRVLW [LL  RWKHU WUDQVDFWLRQV IURP WKH &LWLEDQN
                                 DFFRXQW WKDW UHFHLYHG WKH  0LOOLRQ 'HSRVLW
                                 EHIRUHDQGRUDIWHUWKH0LOOLRQ'HSRVLW





7'


                                                  Page 23
         Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 34 of 79



                                 $OO GRFXPHQWV DQG FRPPXQLFDWLRQV FRQFHUQLQJ 6HHVHFWLRQRI
                                 GLVEXUVHPHQWV WUDQVIHUV DQGRU SD\PHQWV PDGH WKH             :DONHUV
                                 IURP WKH 3RUW /LQN DFFRXQW WKDW UHFHLYHG WKH  /HWWHU
                                 0LOOLRQ 'HSRVLW DIWHU WKH  0LOOLRQ 'HSRVLW ZDV
                                 PDGH LQFOXGLQJ WKRVH FRQFHUQLQJ WKH XOWLPDWH
                                 GHVWLQDWLRQ RI WKH IXQGV IURP WKH  0LOOLRQ
                                 'HSRVLWDQGFRQFHUQLQJ86'FOHDULQJWUDQVDFWLRQV
                                 RURWKHUIXQGVWUDQVIHUVFRQFHUQLQJWKH0LOOLRQ
                                 'HSRVLW

    3UHIHUUHG     .3$          &RQILUPDWLRQ DQG LWHPLVDWLRQ RI WKH FDSLWDO 6HHVHFWLRQRI
    5HWXUQ        6HFWLRQ   FRPPLWPHQWV DQG FRQWULEXWLRQV PDGH E\ HDFK WKH            :DONHUV
    $PRXQW                      OLPLWHG SDUWQHU DW WKH FRPPHQFHPHQW RI WKH 3RUW /HWWHU
                                 )XQG DQG LQ HDFK FDOHQGDU \HDU VLQFH WKDW
                                 FRPPHQFHPHQW WRJHWKHU ZLWK L  EDQN VWDWHPHQWV
                                 VKRZLQJ WKH FDSLWDO FRQWULEXWLRQV UHFHLYHG DQG LL 
                                 DQ H[SODQDWLRQ RI IRU ZKLFK RI WKH 3RUW )XQG V
                                 LQYHVWPHQWV WKH FDSLWDO ZDV UHFHLYHG DQG DSSOLHG
                                 WRZDUGV

                                 &RQILUPDWLRQ RI WKH UHVSHFWLYH RZQHUVKLS 6HHVHFWLRQRI
                                 SHUFHQWDJHV RI WKH OLPLWHG SDUWQHUV VLQFH WKH WKH     :DONHUV
                                 FRPPHQFHPHQWRIWKH)XQG                           /HWWHU

                                 7KH FDSLWDO DFFRXQW VWDWHPHQW LQ UHVSHFW RI WKH 6HHVHFWLRQRI
                                 3ODLQWLII FRYHULQJ HDFK FDOHQGDU \HDU VLQFH WKH         :DONHUV
                                 FRPPHQFHPHQW RI WKH 3RUW )XQG 6XFK FDSLWDO /HWWHU
                                 DFFRXQW VWDWHPHQWV VKRXOG VKRZ WKH FDSLWDO
                                 FRQWULEXWLRQVPDGHE\DQGGLVWULEXWLRQVPDGHWRWKH
                                 3ODLQWLII DQ\ DGMXVWPHQWV PDGH WR WKH 3ODLQWLII V
                                 FDSLWDO DFFRXQW LQFOXGLQJ DQ H[SODQDWLRQ RI WKH
                                 QDWXUH RI DQ\ DGMXVWPHQWV DQG WKH FRUUHVSRQGLQJ
                                 SUHIHUUHG UHWXUQ EDODQFH DFFUXHG WR WKH FDSLWDO
                                 DFFRXQWEDODQFHRIWKH3ODLQWLIIRYHUWKDWSHULRG

    &RPPLQJOLQJ .3$            $Q\ DQG DOO FRUUHVSRQGHQFH UHODWLQJ WR L  WKH 6HHVHFWLRQRI
    RIIXQGV    6HFWLRQ     RSHQLQJRIWKH1RRU$FFRXQWDQG LL WKHUDWLRQDOHIRU WKH        :DONHUV
                                 WKH 86'  PLOOLRQ EHLQJ GHSRVLWHG LQWR WKH 1RRU /HWWHU
                                 $FFRXQW UDWKHU WKDQ DQ\ RI WKH EDQN DFFRXQWV WKDW
                                 KDGKLVWRULFDOO\EHHQXWLOLVHGLQWKHQDPHRIWKH3RUW
                                 )XQG IRUH[DPSOH$O$KOL%DQNRI.XZDLWRU+6%&
                                 .XZDLW 

    &DUU\         .3$          $Q\DQGDOOXQGHUO\LQJVSUHDGVKHHWV LQFOXGLQJDQ\ 6HH VHFWLRQV 
    (QWLWOHPHQW   6HFWLRQ   GLVWULEXWLRQZDWHUIDOOFDOFXODWLRQVSUHSDUHGSXUVXDQW DQG  RI WKH
                                 WR WKH /3$  H[SODLQLQJ KRZ WKH TXDQWXP RI HDFK :DONHUV/HWWHU
                                 GLVWULEXWLRQWROLPLWHGSDUWQHUVZDVTXDQWLILHG

                                 $OOLQIRUPDWLRQKHOGE\WKH'HIHQGDQWVLQFRQQHFWLRQ 6HH VHFWLRQV 
                                 ZLWKDQ\ORDQVDQGRUDQ\RWKHUOLDELOLWLHVRIWKH3RUW DQG  RI WKH
                                 )XQGWKDWZHUHSDLGDVSDUWRIH[LWSURFHHGVIURPWKH :DONHUV/HWWHU
                                 &ODUN&LW\LQYHVWPHQW





7'


                                                  Page 24
        Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 35 of 79



    7KH',)&      .3$          $OO LQIRUPDWLRQ DQG GRFXPHQWV KHOG E\ WKH 6HHVHFWLRQRI
    &ODLP         6HFWLRQ   'HIHQGDQWV SHUWDLQLQJ WR .*/- V VDOH RI (03(0/ WKH     :DONHUV
                                 LQFOXGLQJ EXW QRW OLPLWHG WR WKH VDOH SXUFKDVH /HWWHU
                                 DJUHHPHQW RU HTXLYDOHQW  DQG DQ\ DVVRFLDWHG
                                 DGGHQGD LQFOXGLQJ DVVRFLDWHG ZDUUDQWLHV DQG
                                 LQGHPQLWLHV DQG DQ\ RWKHU PDWHULDO LGHQWLI\LQJ WKH
                                 SXUFKDVHUWKHGDWHDQGWHUPVRIVDOH

                                 $OO ZULWWHQ FRPPXQLFDWLRQ IURP (03(0/ UHFHLYHG 6HHVHFWLRQRI
                                 E\ 3RUW /LQN LQFOXGLQJ EXW QRW OLPLWHG WR GHPDQG WKH :DONHUV
                                 QRWLFHV DQG FRUUHVSRQGHQFH UHODWLQJ WR WKH /HWWHU
                                 LQYHVWPHQWPDQDJHPHQWDJUHHPHQW

                                 $Q\ LQIRUPDWLRQ DQG GRFXPHQWV SHUWDLQLQJ WR WKH 6HHVHFWLRQRI
                                 ',)& FODLP EURXJKW E\ (03(0/ DJDLQVW WKH 3RUW WKH          :DONHUV
                                 )XQG DQG 3RUW /LQN LQFOXGLQJ DOO DVVRFLDWHG OHJDO /HWWHU
                                 DGYLFH UHFHLYHG E\ DQ\ RI WKH SDUWLHV RQ PDWWHUV
                                 LQFOXGLQJEXWQRWOLPLWHGWRWKHLUGHFLVLRQVWRVXEPLW
                                 WRVHUYLFHLQWKH',)&DQGQRWWRILOHDGHIHQFHDQG
                                 DQ\RWKHUPDWHULDOUHOHYDQWWRWKDWFODLP

                                 $OO LQIRUPDWLRQ DQG GRFXPHQWV          LQFOXGLQJ 6HHVHFWLRQRI
                                 GRFXPHQWDU\ HYLGHQFH DQG UHOHYDQW DJUHHPHQWV  WKH        :DONHUV
                                 VXEPLWWHGLQWKH',)&&ODLPRURWKHUZLVHUHOLHGXSRQ /HWWHU
                                 LQ VXSSRUW RI (03(0/ V FODLP RI  SHQDOW\
                                 FRPSRXQGLQWHUHVWRQGHOD\VLQSD\LQJWKH&DUU\DQG
                                 0DQDJHPHQW)HHV DVVXFKWHUPVDUHGHILQHGLQWKH
                                 /3$ 

                                 $OO LQIRUPDWLRQ DQDO\VLV DFFRXQWV DQG RWKHU 6HHVHFWLRQRI
                                 GRFXPHQWV LQFOXGLQJ GRFXPHQWDU\ HYLGHQFH WKH              :DONHUV
                                 SURYLGHGE\ZD\RIGLVFORVXUH VXEPLWWHGLQWKH',)& /HWWHU
                                 &ODLP RU RWKHUZLVH UHOLHG XSRQ LQ VXSSRUW RI
                                 (03(0/ V FDOFXODWLRQ RI WKH &DUU\ DV 86'
                                 

                                 $OOLQIRUPDWLRQDQGGRFXPHQWVSHUWDLQLQJWRWKH3RUW 6HHVHFWLRQRI
                                 )XQG VVHWWOHPHQWRIWKH',)&&ODLPMXGJPHQWGHEW WKH      :DONHUV
                                 ZLWK (03(0/ LQFOXGLQJ WKH LGHQWLW\ RI DOO /HWWHU
                                 EHQHILFLDULHV RI WKDW MXGJPHQW GHEW WKH GDWHV RI
                                 DPRXQWVRIDQGMXVWLILFDWLRQVIRUWKRVHGLVWULEXWLRQV

    7KH'DPLHWWD .3$           7KHRULJLQDOH[HFXWHGORDQDJUHHPHQWEHWZHHQWKH 6HHVHFWLRQRI
    /RDQ         6HFWLRQ    3RUW )XQG DQG WKH ERUURZHU DQG DQ\ VXEVHTXHQW WKH     :DONHUV
                                 PRGLILFDWLRQVWRWKLVORDQDJUHHPHQW                /HWWHU

                                 $OO ORDQ VWDWHPHQWV SUHSDUHG E\ WKH OHQGHU DQG 6HHVHFWLRQRI
                                 SURYLGHGWRWKHERUURZHUIURPWKHGDWHRIGUDZGRZQ WKH      :DONHUV
                                 RIWKH'DPLHWWD/RDQWRWKHGDWHRIDQ\VXEVHTXHQW /HWWHU
                                 ZULWHRII LQ  DQG LQ WKH DEVHQFH RI DQ\ VXFK
                                 VWDWHPHQWV DQ\ DQG DOO FRUUHVSRQGHQFH EHWZHHQ
                                 WKH SDUWLHV VKRZLQJ WKH OHYHO RI WKH ERUURZHU V
                                 LQGHEWHGQHVVWRWKH3RUW)XQG





7'


                                                  Page 25
         Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 36 of 79



                                 'HWDLOVRIDQ\SODFHPHQWIHHSDLGE\WKH3RUW)XQG 6HHVHFWLRQRI
                                 WRWKHERUURZHULQFOXGLQJ EXWQRWOLPLWHGWR WKHGDWH WKH     :DONHUV
                                 DQGDPRXQWRIDQ\VXFKIHH                              /HWWHU

                                 $Q\DQGDOOFRUUHVSRQGHQFHUHJDUGLQJWKH'DPLHWWD 6HHVHFWLRQRI
                                 ORDQUHODWLQJWRWKHZDLYHURIWKHOHQGHU VHQWLWOHPHQW WKH      :DONHUV
                                 OR LQWHUHVW DQG FRQILUPDWLRQ SURYLGHG E\ WKH 3RUW /HWWHU
                                 )XQGWRWKHERUURZHUWKDWWKHORDQSULQFLSDOKDGEHHQ
                                 UHSDLG

                                 ,QWHUQDOGRFXPHQWDWLRQ LQFOXGLQJ EXWQRWOLPLWHGWR  6HHVHFWLRQRI
                                 ERDUGPLQXWHVPHHWLQJQRWHVDQGFRUUHVSRQGHQFH  WKH          :DONHUV
                                 VHWWLQJRXWWKHUDWLRQDOHDQGDSSURYDOSURFHVVRIDQ\ /HWWHU
                                 GHFLVLRQWDNHQE\WKH3RUW)XQGLQUHVSHFWRI L DQ\
                                 ZDLYHUE\WKH3RUW)XQGRILWVHQWLWOHPHQWWRLQWHUHVW
                                 RQ WKH 'DPLHWWD ORDQ LL  WKH UDWLRQDOH IRU DQ\
                                 GHFLVLRQ RI WKH 3RUW )XQG WR ZULWH RII WKH 'DPLHWWD
                                 /RDQ DQG LLL  WKH UDWLRQDOH IRU DQ\ GHFLVLRQ RI WKH
                                 3RUW )XQG QRW WR FRQYHUW WKH 'DPLHWWD /RDQ DQG
                                 DFFUXHGLQWHUHVW LQWRVKDUHVLQWKH%RUURZHU

                                 'RFXPHQWDWLRQUHODWLQJWRWKH3RUW)XQG VDQDO\VLVRI 6HHVHFWLRQRI
                                 LPSDLUPHQW GLVFORVXUH UHTXLUHPHQWV UHODWLQJ WR WKH WKH        :DONHUV
                                 'DPLHWWD ORDQ DV UHTXLUHG E\ ,)56  IRU WKH \HDUV /HWWHU
                                 DQG

    7KH3RUW      .3$          $ IXOO DFFRXQWLQJ RI WKH SURFHVV XVHG WR UHDFK WKH 6HHVHFWLRQRI
    )XQG V        6HFWLRQ   SXUSRUWHG RZQHUVKLS SHUFHQWDJHV RI WKH OLPLWHG WKH           :DONHUV
    $XGLWHG                     SDUWQHUV DQG JHQHUDO SDUWQHU RI WKH 3RUW )XQG DV /HWWHU
    )LQDQFLDO                   VWDWHG LQ WKH  DQG  DXGLWHG ILQDQFLDO
    6WDWHPHQWV                  DFFRXQWV

                                 )XOOGHWDLOVRIWKHLQYHVWPHQWV LIDQ\ PDGHE\.*/, 6HHVHFWLRQRI
                                 LQWRWKH3RUW)XQG                                  WKH     :DONHUV
                                                                                        /HWWHU


                                 $ IXOO DFFRXQWLQJ RI WKH SURFHVV XVHG WR GLVWULEXWH 6HHVHFWLRQRI
                                 IXQGVIROORZLQJWKHFRPSOHWLRQRIWKHDQG WKH             :DONHUV
                                 DXGLWHGILQDQFLDODFFRXQWV                                 /HWWHU

    7UDQVIHUWR   .3$     'RFXPHQWVDQGLQIRUPDWLRQIURP(7UDGHUHODWHGWR 6HH VHFWLRQ 
    .KDOLG$O                   DQDFFRXQWKHOGE\.KDOLG$O6KDPDOLWKHEURWKHURI RI WKH :DONHUV
    6KDPDOL                     GLVJUDFHGIRUPHU.3$'LUHFWRURI)LQDQFH$EGXOODK /HWWHU
                                 $O 6KDPDOL LQFOXGLQJ DQ DSSUR[LPDWH 86' 
                                 PLOOLRQLQFRPLQJWUDQVIHUWKDWRFFXUUHGRQRUDURXQG
                                 6HSWHPEHU

                                 $OO GRFXPHQWV DQG FRPPXQLFDWLRQV FRQFHUQLQJ D
                                 WUDQVIHUWRWKH$FFRXQW (7UDGHDFFRXQWHQGLQJLQ
                                  LQ WKH QDPH RI .KDOLG $O 6KDPDOL  RI
                                 DSSUR[LPDWHO\RQRUDURXQG6HSWHPEHU
                                   WKH 7UDQVIHU  LQFOXGLQJ DOO GRFXPHQWV
                                 DQG FRPPXQLFDWLRQV FRQFHUQLQJ DQ\ VXEVHTXHQW
                                 WUDQVIHUVRIWKHVHIXQGV



7'


                                                  Page 26
         Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 37 of 79



                                 'RFXPHQWV DQG FRPPXQLFDWLRQV VXIILFLHQW WR VKRZ
                                  L WKHRULJLQDWLQJDFFRXQW V IRUWKH7UDQVIHU LL WKH
                                 EHQHILFLDORZQHURIWKHRULJLQDWLQJDFFRXQW V  LLL WKH
                                 LQWHUPHGLDU\EDQN V LQYROYHGLQWKH7UDQVIHU LY WKH
                                 VWDWHGSXUSRVHRUUHDVRQIRU7UDQVIHUDQGDQ\RWKHU
                                 GHWDLOV UHODWLQJ WKHUHWR Y  DQ\ VSHFLDO LQVWUXFWLRQV
                                 FRQFHUQLQJ WKH 7UDQVIHU YL  QRWLI\ SDUW\ IRU WKH
                                 7UDQVIHU LI DQ\  DQG YLL  DQ\ RWKHU GHWDLOV
                                 FRQFHUQLQJWKH7UDQVIHU
    3RUW/LQN     .3$          'HWDLOVRI3RUW/LQN VRZQHUVKLSDQGFRQQHFWLRQVWR 6HH VHFWLRQ 
                   6HFWLRQ   .*/,                                                       RI WKH :DONHUV
                                                                                              /HWWHU








7'


                                                  Page 27
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 38 of 79




                              Page 28
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 39 of 79




                              Page 29
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 40 of 79




                              Page 30
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 41 of 79




                              Page 31
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 42 of 79




                              Page 32
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 43 of 79




                              Page 33
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 44 of 79




                              Page 34
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 45 of 79




                              Page 35
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 46 of 79




                              Page 36
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 47 of 79




                              Page 37
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 48 of 79




Government of Dubai                                    Public

Prosecution

Technical Office of The Attorney General



International Cooperation Department
Date: 4 Rajab 1439
Corresponding:
22/3/2018


                              Judicial Assistance Request
                      Money Laundering File Number
                      (4/2017)


 Submitted by: The UAE Judicial Authority, represented by the Public
               Prosecution of Dubai
 To:           The Judicial Authority, the State of Kuwait




The UAE Judicial Authority, represented by the Public Prosecution of Dubai, is
pleased to extend its best regards to the competent judicial authorities in Kuwait
and praise the continuous engagement and judicial cooperation between both
countries.


I, Ismail Ali Madani, the Advocate-General, Head of the International Judicial
Cooperation Unit in the Technical Office of the Attorney General, Dubai, who is
authorized by the Attorney General to provide the judicial assistance.


As part of the investigations conducted by the Emirate of Dubai in Money
                                                                       Mon ney
Laundering File No. (4/2017) regarding Report No. (36674) issued by Noor
                                                                    Noo  Bank
                                                                      or B ank
on “money laundering” suspicious transaction involving (Port Link GP
                                                                   P LTD),
                                                                     LTD), the
                                                                           the
                                              1




                                           Page 38
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 49 of 79




Public Prosecution of Dubai hereby requests your judicial assistance pursuant to
the GCC Convention for the Execution of Judgments, Delegations and Judicial


Notifications adopted by the two countries as a basis for that request as detailed
below.


                                 The Incidents
The incidents are summarized as follows: on 15/11/2017, the Financial
Intelligence Function at the Central Bank of the UAE received Report No. (36674)
on a suspicious transaction from Noor Bank involving Port Link GP LTD including
the following information:


First: The company is licensed in the Cayman Islands to practice development and
investment activities in projects and investment funds. It has an alternate address
for official correspondence in addition to its registered mailing address in the
Cayman Islands, which is as follows: (Sharq, 10 – Mubarak Al-Kabeer City, P.O. Box
903, Kuwait).
Second: The names of the company’s executive directors are:
   1- Saeed Ismail Ali Dashti
   2- Maria Lazareva
   3- Abdul Ghafour Mohamed Ahmed Al-Awadhi
Third: Port Link GP LTD is owned by KGL Investment Company, which is licensed
by the Ministry of Commerce and Industry in Kuwait, license number (117642)
dated 20/11/2016.
Fourth: Port Link GP LTD opened a bank account at Noor Islamic Bank and
Mashreq Bank in the UAE. The company’s board of directors authorized the
following signatories for the transactions executed at Noor Islamic Bank:
   1-   Abdullah Akbar Jabr Akbar.
   2-   Qassim      Mohamed
        Hafez.


On 15/11/2017, a wire transfer in the amount of USD (496,429,767) equivalent
                                                                      valent tto
                                                                    uiv        o

                                         2




                                      Page 39
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 50 of 79




AED (1,823,000,000) was sent to Port Link GP LTD as the beneficiary at Noor
Islamic Bank from Bnaco DE ORO – UniBank INC in the Philippines through Citi
Bank, New York, USA as the (corresponding Bank) as per instructions issued by
BDO Trust and Investment Group. In light of the instructions issued by the Central
Bank of the UAE to commercial banks working in the UAE to duly inspect
suspicious and transfers of a large value, Noor Bank has conducted its
investigations which revealed the following:


   1- The company’s executives, Saeed Ismail Ali Dashti, Maria Lazareva, Abdul
      Ghafour Mohamed Ahmed Al-Awadhi and others are being investigated by
      the Kuwaiti judicial authorities for the embezzlement of public funds.
   2- KGL Investment (KGLI) is listed on World Check as a result of a disciplinary
      resolution issued by the Capital Markets Authority in Kuwait.
   3- Maria Lazareva is listed on World Check as a Politically Exposed Person
      (PEP) as she is a board member and the CEO of Export Analytical of
      Interregional.
   4- KGLI has a complex equity structure for its subsidiaries.
   5- The final beneficiary (the actual owner) of the transfer is unknown.
   6- The company is suspected to have been incorporated in the Cayman Islands
      for money laundering purposes in order to disguise the source of the funds
      through the establishment of investment companies and exploiting the
      international open markets system.


Based on the foregoing, the Financial Intelligence Function at the Central Bank of
the UAE requested from the Public Prosecution in Dubai to provide instructions on
how to deal with the wire transfer of USD (496,429,767), pursuant to Federal Law
number (4) of 2002 Regarding Criminalization of Money Laundering and its
amendments issued in 2014. Moreover, on 22/11/2017, it informed its Kuwaiti
counterpart, through the Egmont Secure Web as to the suspicious transaction
report made on Port Link GP LTD.


On 21/11/2017, a report was issued by Noor Bank to the Public Prosecution,
Dubai regarding the transfer made to Port Link GP LTD bank account in the amount
of USD (496,429,767). The report was listed by the Public Prosecution in Money
Laundering File No. (4/2017). On 21/11/2017, the Public Prosecution   n issued its
                                                                               its
resolution to freeze Port Link GP LTD Company’s bank account at Noorr BaBank
                                                                          ank and
                                                                              and
to form a joint committee comprising of various legal entities to prepare
                                                                     parre a joint
                                                                             joint
                                         3




                                      Page 40
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 51 of 79




detailed technical report, pursuant to Federal Law No. (4) of 2002 Regarding the
Criminalization of Money Laundering and Combating Terrorism Financing, as
amended by Federal Law No.(9) of 2014.


On 18/03/2018, the Public Prosecution received the technical report issued by the
competent department at Dubai Police related to the above-mentioned suspicious
transaction report. The results were as follows:
“The amounts transferred from the Philippines to Port Link GP LTD were the result
of the sale of its investment in Sabah Al-Ahmad Logistics City at Clark International
Airport area through a bank syndicated loan made by a group of commercial banks
working in the Philippines; therefore, this money is of a legal source. However, for
unknown technical reasons, the money was transferred to the company’s account
in the country instead of being directly transferred from the Philippines to the
inventors’ bank accounts, the bank account through which the investors’ money was
initially received at the beginning of the subscription process, or KGLI Company’s
bank account in Kuwait.


Moreover, Port Link GP LTD requested from Noor Bank to transfer USD
(94,613,499) to Ideal Gulf Holdings LTD, which is owned by one of the authorized
signatories of Port Link GP LTD Company’s bank account. This reflects the complex
equity structure of the companies owned by KGLI. Through re-investigating the
issue, it became clear that the establishing Ideal Gulf Holdings LTD in Ajman Free
Zone in 2016 wasn’t business related, as we couldn’t locate on the data base any
financial records for actual operations. The same is reflected through the
company’s bank account as there were no transactions except for one transaction
in the amount of AED 3,622. As for the USD bank account, there were inward
transfers for USD (3,151,328.14) which were transferred in installments over a
period of time to one company named Capital Link Holding KSCC in Kuwait. This
suggests that the company was only established in order to open a bank account in
the country. Additionally, KGLI and the Port Fund are facing legal proceedings in
Kuwait by KPA and PIFSS as indicated by the letters sent by the two complainants
signed by Abdul Ghafour Mohamed Ahmed Al-Awadhi, one of Port Link’s
executives. Besides, Saeed Ismail Ali Dashti and Maria Lazareva are facingg charges
                                                                            charges
in case 1496/2017 criminal division 2 for the embezzlement of public  ic funds”.
                                                                         funds”.



                                          4




                                       Page 41
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 52 of 79




The committee recommended in its aforementioned report to seek judicial
assistance from the competent authorities in Kuwait regarding the
abovementioned bank transfers and their relations to the ongoing investigations
conducted over there against KGLI, the Port Fund, Saeed Ismail Ali Dashti and
Maria Lazareva.


                          The Crime & Applicable Law
The incident as described above is classified by the UAE Penal Code as “Money
Laundry” crime punishable by Articles (2, 3, 13, 14, 15 & 18) of Federal Law No.
(4) of 2002 Regarding the Criminalization of Money Laundering and Combating
Terrorism Financing, as amended by Federal Law No.(9) of 2014.


               The Legal Basis of Requesting Judicial Assistance
The judicial authorities in the UAE, represented by the Public Prosecution of Dubai
Emirate, hereby request the judicial assistance from the State of Kuwait pursuant
to Articles (13, 14/B, 15, 16 and 18) of the GCC Convention for the Execution of
Judgments, Delegations and Judicial Notifications adopted by the two countries as
a basis for that request.


                         Applicable Articles of the Law
An annex containing the applicable legal articles is attached to this request.
                   The Contents of the Requested Assistance
The judicial authorities in the UAE, represented by the Public Prosecution of
the Emirate of Dubai, hereby request the State of Kuwait, pursuant to its
applicable laws and regulations, to provide the Public Prosecution with the
following:
   1- Information on the USD (496,429,767) wire transfer to Port Link GP LTD at
      Noor Bank from Banco De ORO UniBank Inc in the Philippines through the
      intermediary CITI Bank, New York, USA as per the instructions issued by
      BDO Trust and Investment Group and their relation to the ongoing
      investigations over there regarding the cases filed against KGLI, the Port
      Fund, Saeed Ismail Ali Dashti, Maria Lazareva and others.
   2- The evidence confirming that relationship implicating their collusion,
                                                                      colllusion,

                                          5




                                       Page 42
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 53 of 79




       involvement or connection to those transferred amounts as mentioned
       above and the accusations filed against them or other individuals, as well as
       the update on the investigations, and in case there were legal proceedings,
       the Kuwaiti authorities are kindly requested to provide the latest
       developments in that regard.
Finally, the Public Prosecution of Dubai would like to take this opportunity to
express its utmost respect and appreciation to the competent authorities in the
State of Kuwait.


Best Regards;
Counselor/ Ismail Ali Madani, the Advocate-General (signed &
stamped) Head of the International Judicial Cooperation Unit

For inquiries please contact:
Counselor Ismail Ali Madani, the Advocate-
General Office Phone Number: +97142 -
78316
Email: imandani@dxbpp.gov.ae

Attachments:          1)Articles of applicable laws
                      2)The joint technical report




                                                6




                                             Page 43
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 54 of 79




                       Annex containing applicable laws


                          Federal Law No. (4) of 2002
    Regarding the Criminalization of Money Laundering and Combating
                          Terrorism Financing
                  as amended by Federal Law No.(9) of 2014
                                    Article (1)
In the application of the provisions of this law, the following words and phrases
shall have the meanings, respectively, ascribed thereto unless the context otherwise
requires:

The State: United Arab Emirates.
The Ministry: Ministry of Finance.
 The Minister: Minister of Finance.
The Central Bank: The Central Bank of the UAE.
The Authority: Securities and Commodities Authority (SCA).
The Governor: Governor of the Central Bank.
The Committee: National Committee for Anti-Money Laundering and Counter-
Terrorism Financing.
Funds: Any assets whatsoever the nature thereof, whether material or immaterial,
moveable or immoveable; including national currency, foreign currencies,
documents and instruments proving acquisition of these assets or any right related
thereto; whether in electronic or digital form.
The Function: Financial Intelligence Function for Combating Money Laundering
and Suspicious Transactions, established at the Central Bank by virtue of Article (7)
herein.
Supervisory Authorities: Federal and local authorities responsible for licensing or
supervising financial, commercial and economic institutions, by virtue of the laws
and regulations in force.
Money Laundering: Any of the acts specified in Article (2) herein.
Proceeds: Any funds derived, directly or indirectly, from an offence or
misdemeanor.



                                          7




                                       Page 44
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 55 of 79




Suspicious Transactions: Any transactions involving reasonable grounds for
suspicion; in term of being derived from an offence or misdemeanor, or related to
terrorism or terrorist organizations financing; whether executed or planned to be
executed.
Illegitimate Organizations: Any organization that the establishment of the same
or the finance of any activities thereof are hereby criminalized.
Freezing or Seizure: Temporary prohibition of the transfer, conversion,
disposition or movement of any funds by virtue of an order issued by the Competent
Authority.
Forfeiture: Permanent dispossession of funds by virtue of an order issued by a
competent court.
Instruments: Any item used or intended to be used, in any way, in the commission
of an offence or misdemeanor.
Financial Institutions: Any bank, finance company, money-exchange
establishment, financial and cash broker or any other financial institution licensed
by the Central Bank or the Authority; whether publicly or privately owned.
Other Financial, Commercial and Economic Establishments: Establishments
licensed and supervised by departments other than the Central Bank or the
Authority.
Terrorism Financing: Providing, collecting, securing or transferring funds via any
means, directly or indirectly, to any association, authority, organization, center,
group, gang or individuals fall under the provisions of Federal Law No. (7) of 2014
concerning Combating Terrorism Crimes.
Illegitimate Organizations Financing: Each physical or legal act seeks to provide
money to an illegal organization, the activities thereof or the affiliates of the same.

                                      Article (2)
1.    Whoever commits any of the following acts, despite being fully aware that
such funds are derived from an offence or misdemeanor, shall be deemed as a
perpetrator of money laundering crime:
a.    If converts, transfers, deposits, saves, invests, exchanges or manages any
proceeds, with intent to conceal or disguise the illicit origin thereof.
b.    If conceals or disguises the true nature, origin, location, way    y of
disposition, movement, rights related to any proceeds or the ownership    hip
                                                                            p

                                          8




                                       Page 45
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 56 of 79




thereof.
c.    If acquires, possesses or uses such proceeds.

2.     A money laundering offence shall be deemed as an independent crime.
The punishment of the person who has committed a predicate offence shall
not prevent the penalty for money laundering crime.
3.     A conviction with a predicate offence shall not be deemed as a condition
to prove the illicit source of the proceeds.

                                   Article (3)
Without prejudice to administrative penalties stated in the law, Financial
Institutions and Other Financial, Commercial and Economic establishments
operating in the State shall be criminally liable for the offence of Money
Laundering if intentionally committed in their respective names or for their
account.
                                  Article (13)

1.    Whoever commits or attempts to commit any of the acts set forth in Clause
(1) of Article (2) herein, shall be punished by imprisonment for a term not
exceeding ten years, or by a fine not less than AED (100.000) "one hundred
thousand dirhams" and not more than AED (500.000) "five hundred thousand
dirhams", or by either of both penalties.
 2.    In case of terrorism financing, the penalties should be subject to Federal Law
No. (7) of 2014 concerning Combating Terrorism Crimes.
3.     In case of a crime multiple perpetrators, the court may decide to exempt
from the penalties, set forth in Clause (1) of this Article, the perpetrator who
informs competent authorities of any information relating to such crime and the
perpetrators thereof before detection of the same, provided that such information
leads to the detection of the other perpetrators and the funds, subject of the crime.

                                    Article (14)
Any institution commits a crime of money laundering, terrorism or illegal
organizations financing shall be punished by a fine not less than AED (300.000)
"three hundred thousand dirhams" and not more than AED (1.000.000)   000) "onne
                                                                           "one
million dirhams".

                                          9




                                       Page 46
 Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 57 of 79




                                    Article (15)

The chairmen, directors, managers and employees of the Financial Institutions or
Other Financial, Commercial and Economic Establishments who are aware of any
offence, occurred within the establishments thereof; relating to money
laundering, terrorism and terrorist organizations financing, yet refrain from
informing the Financial Intelligence Function, shall be punished by imprisonment
and by a fine not less than AED (50.000) "fifty thousand dirhams" and not more
than AED (300.000) "three hundred thousand dirhams", or by either of them.

                                      Article (18)
Whoever intentionally refrains from disclosing or providing further information
upon request, or deliberately conceals information necessary to be disclosed, or
submits false information, in violation to the provisions of Article (6) hereof, shall
be punished by imprisonment and fine or by one of either penalties.




                                           10




                                        Page 47
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 58 of 79




                              Page 48
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 59 of 79




                              Page 49
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 60 of 79




                              Page 50
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 61 of 79




                              Page 51
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 62 of 79




                              Page 52
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 63 of 79




                              Page 53
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 64 of 79




                              Page 54
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 65 of 79




                              Page 55
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 66 of 79




                              Page 56
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 67 of 79




                              Page 57
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 68 of 79




                              Page 58
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 69 of 79




                              Page 59
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 70 of 79




                              Page 60
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 71 of 79




                              Page 61
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 72 of 79




                              Page 62
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 73 of 79




                              Page 63
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 74 of 79




                              Page 64
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 75 of 79




                              Page 65
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 76 of 79




                              Page 66
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 77 of 79




                              Page 67
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 78 of 79




                              Page 68
Case 1:20-mc-00046-ALC Document 23-16 Filed 06/23/20 Page 79 of 79




                              Page 69
